DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pro Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The drawings contain no reference characters
There are text descriptions in the drawings
The drawings contain headers and footers
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Informalities
The disclosure is objected to because of the following informalities:
The specification contains no reference characters that correspond the drawings, making it unclear.
On page 3, line 9 the phrase “a short 1/16 recess” should read “a short 1/16th inch recess”.
Appropriate correction is required.
Claim Objections
Claims 3-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternate only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits, and won’t be further addressed.
Claims 1-2 are objected to because of the following informalities:
In claim 1 line 4, “1/16th of inch” should read “1/16th of an inch”.
In claim 2 line 3, “plyvinyl chloride” should read “polyvinyl chloride”.
Claim 1 includes multiple sentence. Each claim should be a single sentence.
Claims 2-7 should end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the  inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation “designed for” on line 2 of the claim, and claim 7 recites it on line 1 of the claim. This is unclear to the examiner because it is not known the exact scope of the phrase designed for.
Claim 1 recites the limitation “desired headrail” on line 4 of the claim. This is unclear to the examiner because it is not known what the desired headrail is.
Claim 1 recites the limitation “visible surface of the headrail”. It is unclear to the examiner to which surface the applicant is referring as the “visible surface”.
Claim 1 recites the limitation “depending on the specifications of the user” on line 6 and line 7 of the claim. This is unclear to the examiner because it is not known what the specifications of the user are.
Claim 2 recites the limitation “may be” on line 1 of the claim. This is unclear to the examiner because the phrase has ambiguity, and can be reasonably interpreted as meaning that “it can, but doesn’t have to” which results in an extremely broad claim.

Regarding claims 3-6, the claims are improperly dependent on two separate claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No 3299943) in view of Nelsen (US Patent No 4014368), Sullivan (US Patent No 5755069) and Georgens (US Patent No 4642721).
Regarding claim 1, as best understood, Poe teaches (figures 1-3) a set of recessed flanges (see modified figure 3 below) that can be attached to a headrail (21) on vertical blinds, venetian blinds, roller shades, roman shades, or curtains, whether motorized or non-motorized, the recessed flanges running along the length of the headrail (figure 1). Poe does not teach the flanges being recessed 1/16th of an inch from the visible surface of the headrail, or protruding out from the headrail between 1/2 of an inch, to 1 inch, or the thickness of the recessed flanges being between 1/16th of an inch to 1/4 of an inch.
Nelsen teaches (figure 2), the flange (8) surface being recessed 1/16thof an inch from a surface (5, column 2, lines 24-34).   
thof an inch. This alteration provides the predictable and expected result of a recess being the perfect measurement to allow the user to apply plaster, joint compound, or any other finish material to ensure a finished, sleek and seamless transition, without being too thick to crack should the end user or installer desire plaster or joint compound.
Sullivan teaches (figure 1) a flange (10) protruding out 1 inch (column 1, lines 45-46). It would have been obvious to one of ordinary skill in the art at the time to modify Poe to incorporate the teaching of Sullivan by having the flange protrude out 1 inch. This alteration provides the predictable and expected result of flange being long enough as to overlap and rest on the surface of the finished building material, but no being too long as to add excess weight to the headrail.
Georgens teaches (figure 4) a flange thickness between 1/16th of an inch to 1/4 of an inch (column 5, lines 43-44). It would have been obvious to one of ordinary skill in the art at the time to modify Poe to incorporate the teaching of Georgens by having a flange thickness between 1/16th of an inch to 1/4 of an inch. This alteration provides the predictable and expected result of flange being thick enough to support the load of the headrail, but no being too thick as to add unnecessary weight and cost of material to the assembly.
If not found inevitably taught by Nelsen, Sullivan, and Georgens, attention shall be drawn to the fact that the court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
thof an inch provide the predictable and expected result of a recess being the perfect measurement to allow the user to apply plaster, joint compound, or any other finish material to ensure a finished, sleek and seamless transition, without being too thick to crack should the end user or installer desire plaster or joint compound. It would have been obvious to one of ordinary skill in the art at the time to modify Poe to have the flange protrude out 1 inch, providing the predictable and expected result of flange being long enough as to overlap and rest on the surface of the finished building material, but no being too long as to add excess weight to the headrail. It would have been obvious to one of ordinary skill in the art at the time to modify Poe by having a flange thickness between 1/16th of an inch to 1/4 of an inch providing the predictable and expected result of flange being thick enough to support the load of the headrail, but no being too thick as to add unnecessary weight and cost of material to the assembly.

    PNG
    media_image1.png
    771
    848
    media_image1.png
    Greyscale


Regarding claim 2, as best understood, Poe teaches (figure 3) that the device may be made out of polyvinyl chloride (column 4, lines 68-69).
Regarding claim 7, as best understood, Poe teaches (figure 1) that the device is to be attached to a headrail designed for curtains (see definition 2 from Merriam-Webster below, the shade acts as a barrier against sunlight), whether motorized or non-motorized.

    PNG
    media_image2.png
    220
    584
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637